Citation Nr: 1438571	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a prostate disability, to include as secondary to exposure to herbicide agents.

2. Entitlement to service connection for a prostate disability, to include as secondary to exposure to herbicide agents.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disability, to include kidney cancer, to include as secondary to exposure to herbicide agents.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for high blood pressure, to include as secondary to exposure to herbicide agents.

5. Entitlement to service connection for high blood pressure, to include as secondary to exposure to herbicide agents.

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability, to include tinea versicolor, to include as secondary to exposure to herbicide agents.

7. Entitlement to service connection for a skin disability, to include tinea versicolor, to include as secondary to exposure to herbicide agents.

8. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for seizures, headaches, and dizziness, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  He served in the Republic of Vietnam from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen the claims for service connection for prostate disability; a kidney disability, to include kidney cancer; high blood pressure; a skin disability, to include tinea versicolor; and seizures, headaches, and dizziness, to include consideration of each disability as secondary to exposure to herbicide agents.

With regard to the claims on appeal, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, the claim is not reopened.  McGinnis v. Brown, 4 Vet. App. 239 (1993).

The Board notes that the Veteran requested a videoconference hearing, but then canceled the hearing which was scheduled in June 2013. 

The issues of entitlement to service connection for high blood pressure and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By January 2004 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for tinea versicolor (claimed as a skin condition), essentially based on a finding that this condition was not incurred in service and was not shown to be related to service.  In January 2004, the RO also denied service connection for seizures, headaches, and dizziness, essentially based on findings that such condition was not shown in service, was not shown to be related to service, and was not a disability associated with exposure to herbicides.  The Veteran did not appeal the January 2004 rating decision, and it became final.  It is the last final disallowance of his claims for service connection for a skin condition and for seizures, headaches, and dizziness. 

2. Evidence received after the final January 2004 RO rating decision, regarding the claim for service connection for a skin condition, was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim. 

3. Evidence received after the final January 2004 RO rating decision, regarding the claim for service connection for seizures, headaches, and dizziness, was not previously submitted to agency decisionmakers, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating that claim.

4. By April 2008 decision, the Board denied service connection for a prostate disability, finding there was no current disability; denied service connection for high blood pressure, based on a finding that it first manifested many years after, and was unrelated to, service; and denied service connection for a kidney disability, based on a finding that it first manifested many years after, and was unrelated to, service.  The Veteran did not appeal the April 2008 Board decision and it became final.  It is the last final disallowance of his claims for service connection for high blood pressure, a prostate disability, and a kidney disability. 

5. Evidence received after the final April 2008 Board decision, regarding the claims for service connection for high blood pressure and for a prostate disability was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating those claims.

6. Evidence received after the final April 2008 Board decision, regarding the claim for service connection for a kidney disability , was not previously submitted, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating that claim.

7. The preponderance of the evidence is against a finding that the Veteran has prostate cancer or other prostate disability that is the result of a disease or injury in active duty service, to include exposure to Agent Orange therein.

CONCLUSIONS OF LAW

1. New and material evidence has been received since the final January 2004 RO rating decision; thus, the claim for service connection for a skin condition is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

2. New and material evidence, regarding the claim for service connection for seizures, headaches, and dizziness, has not been received since the final January 2004 RO rating decision; thus, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3. New and material evidence has been received since the final April 2008 Board decision; thus, the claims for service connection for high blood pressure and for a prostate disability are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

4. With regard to the claim for service connection for a kidney disability, new and material evidence has not been received since the final April 2008 Board decision, and the claim for entitlement to service connection for a kidney disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

5. A prostate disability, to include prostate cancer, was not incurred in or aggravated by service, and may not be presumed to have been incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). The U.S. Supreme Court has held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed the notice elements in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Although the issues on appeal pertain to whether new and material evidence has been submitted to reopen claims for service connection, the Board notes that the letter also explained what was needed in order to substantiate a claim for service connection on the merits.  Also, in the letter dated in October 2009, the Veteran was advised of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a prostate disability, a kidney disability, and/or a disability manifested by seizures, headaches, and dizziness, that may be related to service.  A VA examination, however, is not necessary as to the claims for a kidney disability and seizures, headaches, and dizziness have not herein been reopened.  See 38 U.S.C.A. § 5103A(f); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

With regard to the reopened claim for service connection for a prostate disability addressed below, the Board notes that a VA examination is not necessary or warranted as the requirements as set forth in 38 C.F.R. § 3.159(c)(4) have not been met.  In that regard, the Board finds that other than the Veteran's lay statement that he has prostate cancer related to Agent Orange exposure in service, the evidence of record does not indicate that he currently has prostate cancer, or that there is any association between his diagnosed prostate conditions and service or herbicide exposure.  Therefore, a VA examination is not required.  

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In the aforementioned letter dated in October 2009, the Veteran was informed of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  Thus, this letter adequately complied with the VCAA and the Veteran has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, as noted above, VA examinations are not warranted.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, supra.

II. New and Material Claims

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

1. Skin Disability and Seizures, Headaches, Dizziness

By January 2004 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for tinea versicolor (claimed as a skin condition), essentially based on a finding that this condition was not incurred in service and was not shown to be related to service.  Further, in January 2004, the RO denied service connection for seizures, headaches, and dizziness, based on findings that such condition was not shown in service, was not shown to be related to service, and was not a disability associated with exposure to herbicides.  The Veteran was notified of, but did not appeal, the January 2004  rating decision, and it became final.  It is the last final disallowance of his claims for service connection for a skin condition and for seizures, headaches, and dizziness. 

The evidence of record at the time of the January 2004 RO rating decision included service treatment records (STRs), VA treatment records, and the Veteran's lay statements.  Service records show his period of active duty included service in Vietnam during the applicable period; thus he is afforded the presumption of exposure to Agent Orange in Vietnam.  In his statements, the Veteran essentially contended that exposure to Agent Orange caused his skin rashes and seizures.  VA treatment records showed that in June 1977, the Veteran was treated for a rash on the right arm and chest, and it was noted that six years prior, the rash was diagnosed as a fungus.  In June 1979, he complained of a 10 year history of tinea versicolor and dermatitis of the trunk and upper extremities, and on examination he was noted to have a rash of the trunk and arms.  In June 1981, he complained of a skin rash for 12 years and the diagnosis was tinea versicolor.  In a statement dated in September 1990, the Veteran reported that he began noticing a rash on his arms in November 1970, shortly after he finished serving in Vietnam, that the rash eventually spread from the top of his head to his mid-thighs, and that he believed Agent Orange exposure in Vietnam was the cause of his rash.  VA treatment records further showed that in January 2003, the Veteran was hospitalized after experiencing a seizure.  On discharge, the diagnosis was new onset of seizures.  In March 2003, he reported daily episodes of lightheadedness and disequilibrium on standing.  

Evidence received since the January 2004 RO rating decision consists of additional VA treatment records showing current treatment for skin rashes, a private treatment record reflecting treatment for the Veteran's report of a recurring rash that the Veteran related to Agent Orange exposure, the Veteran's statements that his skin rash was related to Agent Orange exposure, and lay statements from his family and friends.  With regard to the request to reopen the claim for service connection for a skin disability, in a statement dated in November 2009, his sister, R.T., indicated she was a nurse and that when the Veteran returned from Vietnam he had a rash, which was "quite noticeable" and covered his face, chest, extremities, and back.  Further, his friends, S.P. and I.P., reported they noticed a rash on the Veteran's body upon his return from Vietnam.  The Board finds these statements from the Veteran and his family and friends are new, in that they were not previously submitted, and are not cumulative.  Also, these statements are presumed credible for the purpose of determining materiality, and are found to be material because they relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  In that regard, the Board notes that the Veteran's statements raise an alternative theory of entitlement.  Shade v. Shinseki, supra.  Thus, the claim for service connection for a skin disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For reasons set forth below, the Board finds that a remand of the underlying claim for service connection for a skin disability is warranted.

With regard to seizures, headaches, and dizziness, the Board notes that the evidence received since January 2004 includes the Veteran's statements, in which he continued to assert that his seizures were due to Agent Orange exposure in Vietnam.  The Board finds that his contentions are cumulative, and therefore not new.  Further, VA treatment records were associated with the claims folder since January 2004 which show that the Veteran continued to receive treatment for a seizure disorder.  Also, records from the Social Security Administration (SSA) show that he was granted disability benefits in part due to epilepsy.  These VA and SSA records are not new as the merely corroborate evidence that was already of record in 2004. Specifically, in 2004, the evidence established a current disability related to seizures, etc., the evidence submitted since that time merely corroborates that fact, and does not provide any evidence related to whether such condition was shown in service, or was related to service or exposure to herbicides.  Therefore, this evidence is not new, and would not reasonably substantiate the claim were the claims to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  The Board concludes that new and material evidence to reopen the claim for service connection for seizures, headaches, and dizziness has not been received and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

2. Prostate Disability, Kidney Disability, and High Blood Pressure

By April 2008 decision, the Board denied service connection for a prostate disability, based on a finding that there was no current disability; and denied service connection for high blood pressure and for a kidney disability, based on findings that such disabilities first manifested many years after service and were unrelated to service.  The Veteran did not appeal the April 2008 Board decision, and it became final.  It is the last final disallowance of his claims for service connection for high blood pressure, a prostate disability, and a kidney disability.  

The evidence of record at the time of the April 2008 Board decision included STRs, service personnel records, VA treatment records, and the Veteran's statements.  

STRs show that in September 1970, the Veteran was treated for urethral discharge and had gram positive urethral test results.  On separation examination in December 1970, his blood pressure was recorded as 136/80, and he made no complaints regarding his prostate, blood pressure, or kidneys, and no abnormalities were found with his anus and rectum, heart and vascular system, or his kidneys.  The first post-service evidence of record of high blood pressure was a June 1979 VA medical report where his blood pressures were noted as 140/98 and 130/96.  At that time he was diagnosed with elevated blood pressure, but the physician noted he had no previous history of hypertension.  VA medical records dated from August 2000 through May 2005 show that he received intermittent treatment for hypertension, that he had elevated prostate-specific antigens (PSA), but no diagnosis of prostate cancer, and that his prostate blood tests were stable and biopsies basically benign.  A June 2004 SSA decision determined that he was disabled due, in part, to hypertension.  Also, the first post-service evidence of record of a kidney disability was a January 2005 CT scan of the abdomen and pelvis that revealed a right renal cyst and a left renal mass that was suspicious for renal cell carcinoma.  A March 2005 VA medical report showed that the Veteran underwent a left partial versus total nephrectomy, and in the months thereafter continued to receive intermittent treatment for his kidneys. 

Evidence submitted subsequent to the Board's April 2008 decision includes additional VA treatment records and the Veteran's statements.  

With regard to the claim for a kidney disability, the Board notes that in considering the evidence submitted after the April 2008 final Board decision, the Veteran's contentions are cumulative.  The VA treatment records confirm continued current kidney treatment, but do not include competent evidence indicating that his kidney condition was incurred in service or is related to service, or herbicide exposure therein.  Thus, the Board concludes that new and material evidence to reopen the claim for service connection for a kidney disability has not been received and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

With regard to the claim for high blood pressure, the evidence submitted after the April 2008 final Board decision includes the Veteran's claim that his high blood pressure is due to Agent Orange exposure in Vietnam.  As noted above, the threshold for determining whether additional evidence received since a prior final decision raises a reasonable possibility of substantiating a claim is low, and, in determining whether this low threshold is met, consideration may be given to whether the evidence could reasonably substantiate the claim, were the claim to be reopened, through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  Thus, Board finds that the Veteran's statements that his high blood pressure is related to his Agent Orange exposure in Vietnam are new, when considered with the evidence previously of record, and also relate to unestablished facts that may provide a reasonable possibility of substantiating the Veteran's claim, including under this new theory of entitlement.  Thus, the Board finds that new and material evidence has been submitted since the April 2008 decision, and the claim for service connection for high blood pressure, to include as a result of in-service exposure to herbicides, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Further, for reasons set forth below, the Board finds that a remand of the underlying claim for service connection for high blood pressure is warranted.

With regard to the claim for a prostate disability, the Board notes that the evidence submitted after the April 2008 final decision includes VA treatment records which show that the Veteran continued to experience an elevated PSA and underwent at least 4 prostate biopsies, including in 2008, 2009, and 2010, which revealed findings including prostatitis, benign prostate atrophy, and prostate gland hypertrophy.  The Board notes that these VA treatment records are new and also material to the claim because they address the issue of whether the Veteran has a current prostate disability, and therefore relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  The Board does not agree with the RO's conclusion in the February 2010 rating decision (and July 2011 statement of the case) that new and material evidence has not been received since the April 2008 Board decision.  Thus, the claim for service connection for a prostate disability may be reopened.  

Although the RO did not consider a claim for service connection for a prostate disability on the merits, as set forth above, VA has fulfilled the duty to notify and assist to the extent possible, and the Board may proceed with this appeal, and address the merits as well, without any prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

III. Service Connection for a Prostate Disability

The Veteran essentially contends he has a prostate disability, specifically prostate cancer, that is related to exposure to Agent Orange in Vietnam.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The list of the diseases that are related to herbicide exposure includes prostate cancer.  See 38 C.F.R. § 3.309(e) . 

For certain disabilities, such as cancer, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With regard to the Veteran's claim, the Board notes that the record does not show that the Veteran has had a diagnosis of prostate cancer at any time.  While he has had elevated PSA readings for years, his prostate biopsies have not shown a finding of cancer, including biopsies completed in September 2008, December 2009, and January 2010.  On January 4, 2010, the prostate biopsy revealed prostatitis and benign prostate atrophy on the left, and focal atypical small acinar proliferation and atypical glands on the right.  In a urology note dated January 12, 2010, it was noted that the biopsy findings were discuss with the Veteran and a repeat biopsy was recommended in 3 months, but the Veteran did not desire a repeat biopsy that quickly due to the high number of biopsies he had already undergone.  It was noted that the Veteran was to return to the clinic in three months "with PSA prior to discuss (sic) repeat PBx".  In the January 2010 urology note, the findings of two prior biopsies were noted.  In September 2008, a biopsy of the left prostate revealed prostatitis and gland atrophy, but was negative for malignancy, and a biopsy of the right prostate also revealed prostatitis and gland atrophy, but with a finding of atypical small acinar proliferation, adenocarcinoma could not be ruled out.  In December 2009, a biopsy revealed chronic prostatitis and benign prostate atrophy in the left prostate, and on the right, the findings were focal atypical small acinar proliferation and atypical glands.  Thus, although the September 2008 biopsy could not rule out adenocarcinoma, subsequent biopsies did not show any carcinoma.  Based on this, a diagnosis of prostate cancer has yet to be shown.  While the list of diseases that are related to herbicide exposure, and presumed to have been incurred in service, includes prostate cancer, in this case, as noted above there has been no showing that the Veteran has or had prostate cancer; thus, service connection may not be presumed under 38 C.F.R. § 3.309(e).  

With regard to a prostate disability other than cancer, as noted above, biopsies have revealed several prostate findings, including prostatitis, benign prostate atrophy, and prostate hypertrophy.  Thus, the Veteran arguably has a current prostate diagnosis other than cancer.  

STRs show that in September 1970, the Veteran was treated for urethral discharge and had gram positive urethral test results, however, there was no report or finding of any prostate problems.  Further, his separation examination in December 1970 showed no complaints or abnormalities regarding his prostate.  Post-service treatment records, as noted above, show that the Veteran has had elevated PSAs for many years and his most recent biopsies have showing findings of prostatitis, prostate atrophy, and prostate hypertrophy.  

What is missing from the record is competent evidence showing that a current prostate disability may be causally related to the Veteran's active service, to include his presumed exposure to Agent Orange in Vietnam.  See 38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). As noted above, a VA examination was not obtained in this matter, and is found to not be warranted.  Additionally, the Veteran has not submitted any competent medical evidence to support his claim.  The Board recognizes the Veteran has contended that he has a current prostate condition is related to service, and lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, the Veteran is competent to describe any prostate symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  However, the Board does not believe that the etiology of prostate symptoms or a prostate condition, is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that he has a current prostate condition related to service. 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).. 

Based on the foregoing, and the lack of competent medical evidence of prostate cancer or a prostate disability related to active service, to include exposure to Agent Orange, the Board concludes that the Veteran is not entitled to service connection for any such disorders.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a prostate disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

New and material evidence sufficient to reopen the previously denied claims for service connection for a skin disability, a prostate disability, and for high blood pressure having been received; these appeals are granted to this extent only.

New and material evidence has not been received to reopen the previously denied claims of entitlement to service connection for seizures, headaches, and dizziness, and for a kidney disability, and the appeals are denied.

Entitlement to service connection for a prostate disability is denied.

REMAND

As noted above, the claims for service connection for a skin disability and for high blood pressure have been reopened, and, after reviewing the record, the Board concludes that further development is needed to address the reopened claims.

1. Skin Disability

The Veteran essentially contends that he has had a recurrent skin rash since active service and that his skin rashes are related to his exposure to herbicides (Agent Orange) in Vietnam.  STRs show that on his separation examination, on the report of medical history, the Veteran responded "yes" to having or having had skin diseases, however, on physical examination his skin was evaluated as clinically normal.  Additionally, the record reflects that the Veteran has complained of, and been treated for, variously diagnosed skin problems from 1977 to the present.  In 1979, he reported a 10 year history of tinea versicolor and dermatitis.  Further, the Veteran has submitted statements from his family and friends in which they report seeing the Veteran having a skin rash after his return from Vietnam.  In light of the Veteran's contentions and the record on appeal, an appropriate VA examination and opinion should therefore be provided to determine the probable etiology of any current skin conditions.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.

2. High Blood Pressure

The Veteran contends that his high blood pressure (hypertension) is related to his exposure to herbicides (Agent Orange) in Vietnam.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of hypertension, and the service treatment records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied. 
 
Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.   The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed.Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed.Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed.Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 
       
Given the 2010 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet.App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim. Accordingly, remand is necessary in this case  to provide the Veteran with a medical examination to address that theory of causation.  See McLendon, 20 Vet.App. at 81.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any recent VA and/or private treatment for hypertension and/or a skin rash.  With any assistance needed from the Veteran, attempt to obtain records from any named treatment sources, and associate any such records with the Virtual VA efolder, or, if not available, with the claims folder.  Negative replies should be requested 

2. Schedule the Veteran for an appropriate VA examination to determine the probable etiology of any current skin condition.  The examiner must review the claims folder and note that this review has occurred. 

a. The examiner should be asked to specify any and all current skin conditions, and provide an opinion, as to whether it is at least as likely as not that any current skin condition is related to active service, to include exposure to herbicides therein.  The examiner should be advised that the Veteran is competent to report that he has experienced skin rashes/symptoms since his service in Vietnam. The examiner should consider the Veteran's statements of ongoing skin conditions in and since service as well as those statements submitted by his friends and family.

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.  

3. Schedule the Veteran for an appropriate VA examination to address the probable etiology of his hypertension.  The examiner must review the claims folder and note that such review has occurred. 

a. The examiner should be asked to provide an opinion as to the onset of the Veteran's hypertension, and whether it is at least as likely as not that the Veteran's hypertension is related to his active service, to include exposure to herbicides therein. 

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so. The examiner should consider the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) and its findings related to hypertension.

4. After the above development is completed and any other development that may be warranted, readjudicate the claims for service connection for hypertension and a skin disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


